COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Sun Coast Resources, Inc. and Luis Almaraz

Appellate case number:     01-22-00354-CV

Trial court case number: 2020-68503

Trial court:               157th District Court of Harris County

        On May 25, 2022, the Court received a notice that the parties had reached a resolution of
the underlying matter and that the parties would move for dismissal of this proceeding. Since the
May 25 notice, we have not heard from the parties and no motion to dismiss has been filed.
Accordingly, we ask the parties to file either a motion to dismiss the original proceeding or a notice
of the status of the parties’ dispute on or before August 12, 2022. If a response is not received
by the deadline, this Court will dismiss the original proceeding as moot.
       It is so ORDERED.

Judge’s signature: ______/s/ Sherry Radack______
                    Acting individually  Acting for the Court


Date: ___August 2, 2022____